Title: Henry Banks to James Madison, 27 October 1827
From: Banks, Henry
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Frankfort
                                
                                October 27th 1827
                            
                        
                         
                        Having prepared a memorial to Congress relating to events of the revolution, I find it to be proper to
                            forward copies to many characters of the revolution, and to ask statements from them, which I wish to annex in support of
                            the memorial: for this, I have sent one to the chief justice Marshal—one to judge Washington, and one to Col Monroe, and
                            refer them generally to the memorial and to the certificate of Dr Ths A Taylor as to the mode of preparing their
                            statements of facts
                        Although I have known you many years, I do not think that our acquaintance commenced sooner than the year
                            1784, though you may have known my brother John Banks much earlier: if so, and you should prepare any statement relating
                            to what I seek to prove you will perceive the manner of doing it by the certificate of Dr Th A Taylor which is printed
                            in pages 32 and 33.
                        I am sure that Judge Marshal and Colo Monroe were personally acquainted both with my brother and myself
                            1780, 1, 2, & 3; and if their memories are good, I shall obtain from them what will be sufficient, but it would
                            not have the appearance of candor and a desire of truth, if I were not to make application to you; this I do in the
                            hope that you will as soon as convenient attend to my request Yrs respectfully
                        
                        
                            
                                Henry Banks
                            
                        
                    